Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the original filing and preliminary amendment of 30 June 2021.  Claims 1-20 have been canceled.  Claims 21-41 are new.  Claims 21-41 are pending and have been considered below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21-23, 25-26, 28-29, 31-34, 36-37, 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2017/0083519 A1) in view of Ouyang et al. (US 2014/0214405 A1).

1-20. (Canceled)  
  
Claim 21.  Huang discloses a mobile device, comprising: a display screen; and one or more processors configured to 
display, on the display screen, a combined user interface of an application, the combined user interface of the application comprising: a messaging interface portion, a text messaging interface with text message field is presented with a messaging interface that can receive selected media content (P 0034, 0097) with a search query field enabling a user to search media content and a candidate set of media content items may be determined  (P 0081, Fig 9D) The messaging interface, Text Message field, Search field, and Media Content Items are presented in the same view, comprising 
a dialog entry field that is configured to receive a message to be communicated to another computing device, mobile device users may exchange messages through these various mediums (P 0003) a web server provides the functionality of receiving and routing messages between the media content management system and the user devices, e.g., instant messages, text and SMS (short message service) messages, or messages sent using any other suitable messaging technique (P 0039) a text message field is displayed for entering text messages (P 0097) messages may be transmitted and received through a communication link and communication interface (P 0105) It is clear that the disclosed messaging application is utilized by users of different devices to exchange messages, and 
a digital media item search interface portion comprising: a digital media search query field configured to receive a search query, a search query field enables a user to search media content and a candidate set of media content items may be determined  (P 0081) using text strings (P 0087) entered with a text keyboard (P 0094, Fig 9A), 
a digital media item tag field that is configured to be visible to the user at a same time that the dialog entry field of the messaging interface portion is visible to the user, configured to display one or more digital media item tags based on the search query, a user enters a search string (P 0070, 0094) the search string is parsed into at least one word or portion of a word that overlap in the search query string, a candidate set of media content items may be determined from the media content items in the media content system based on at least one of the parsed words of content matching one or more expressive intent metadata content associated with the candidate set and then provided in the user interface in response to the search query (P 0081, Fig 9C-9E) In Fig 9C-9E, the user has typed “Happy” in the search field 900 and the words are parsed and “Happy” and “Birthday” are displayed to the right of the query field, and 
a digital media item preview frame that is configured to be visible to the user at a same time that the dialog entry field of the messaging interface portion is visible to the user, configured to display a preview of one or more digital media items corresponding to the selected digital media item tag, media content items matching the search term “Happy” in the media content management system are rendered in the dynamic keyboard interface concurrently and in animation (P 0095, Fig 9C-9E) The messaging interface, Text Message field, Search field, and Media Content Items are presented in the same view, and 
configured to receive a user selection of a digital media item of the one or more digital media items to be communicated to the other computing device, a media content item may be selected to be pasted and shared in the messaging application via the text messaging field (P 0097, Fig 9D-9E), 
wherein the one or more processors cause the mobile device to enter the digital media item into the dialog entry field in response to the user selection of the digital media item, the messaging application interface enables the user to paste the selected media content item directly into the IMESSAGE application, via the text message field (P 0097), and 
wherein the messaging interface portion and digital media item search interface portion of the application are displayed in a non-overlapping manner, the text search query field (P 0095) retrieved media content items (P 0096) and the messaging application with text message field (P 0097) are all displayed as separate portions of the screen with no indication that the text search query field/media content items overlap the message application/text message field. Applicant’s specification does not provide a description of non-overlapping, therefore, since the text search query field/media content items are clearly displayed separately from the message application/text message field in a non-overlapping manner, in a similar layout shown in Applicant’s Figure 2A, the disclosure and drawings of Huang read on the limitations of the claim.  

Huang does not disclose the digital media search query field … configured to receive a user selection of a digital media item tag of the one or more digital media item tags, as disclosed in the claims.  However, in the same field of invention, Ouyang discloses a user interface includes a virtual keyboard (P 0035) and a text area for text input by a user on the virtual keyboard, and a set of suggestion elements (P 0036, Fig 1) the suggestion elements related to text input into the text area (P 0044) a user input indication that corresponds to a user selection of one of suggestion elements (P 0045).  The suggested elements of Ouyang are analogous to the parsed text of Huang and the claimed tags.  Therefore, considering the teachings of Huang and Ouyang, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine the digital media search query field … configured to receive a user selection of a digital media item tag of the one or more digital media item tags with the teachings of Huang with the motivation to allow a user to more efficiently view the media content items retrieved in response to a user selecting the parsed search string to retrieve different combinations of media items (Huang: P 0054-0055).

Claim 22.  Huang and Ouyang discloses the mobile device of claim 21, and Huang further discloses wherein the message to be communicated to the other computing device is at least one of alpha numeric characters, symbols, emojis, ideograms, emoticons, pictographs, or other characters accessible via a keyboard, a text messaging interface with text message field is presented with a messaging interface that can receive selected media content (P 0034, 0097) emoji search interface for searching the media content management system using pictorial representations of expressions, or emoji (P 0088).  

Claim 23.  Huang and Ouyang discloses the mobile device of claim 21, and Huang further discloses wherein the one or more processors cause the mobile device to predict the one or more digital media item tags based on a portion of the search query, a user enters a search term and the search term is broken down into constituent parts and the constituent parts are displayed in into overlapping windows and provided to the search interface module for searching in the media content store based on the constituent parts on the content associations of the associated media content items (P 0070, P 0094) to derive a user’s intent (P 0071).  

Claim 25.  Huang and Ouyang discloses the mobile device of claim 21, and Huang discloses mobile device users may exchange messages through these various mediums (P 0003) a web server provides the functionality of receiving and routing messages between the media content management system and the user devices, e.g., instant messages, text and SMS (short message service) messages, or messages sent using any other suitable messaging technique (P 0039) messages may be transmitted and received through a communication link and communication interface (P 0105).  It is clear that the disclosed messaging application is utilized by two or more users to exchange messages.  Ouyang discloses a user interface includes a virtual keyboard (P 0035) and a text area for text input by a user on the virtual keyboard, and a set of suggestion elements (P 0036, Fig 1) the suggestion elements related to text input into the text area (P 0044) a user input indication that corresponds to a user selection of one of suggestion elements (P 0045).  Fig 1 of Ouyang clearly shows a virtual on-screen keyboard displayed at the same time as a selectable suggestion elements and a dialog window.  Therefore, considering the teachings of Huang and Ouyang, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine the messaging interface portion further comprises: a keyboard that is visible to the user at a same time that the dialog entry field is visible to the user and that facilitates entering of the message into the dialog entry field; and a dialog window visible to the user at a same time that the dialog entry field is visible to the user and that is configured to display one or more previous entries communicated between the mobile device and the other computing device with the teachings of Huang and Ouyang with the motivation to allow a user to more efficiently view the media content items retrieved in response to the text input in the query field rather than have the media items removed when the user changes or adds text.

Claim 26.  Huang and Ouyang discloses the mobile device of claim 21, and Huang further discloses the one or more processors are configured to retrieve the one or more digital media items for display from a memory of the mobile device or a server, and wherein the one or more digital media items comprise at least one of an image, a video, or an audio, the media content system may receive media content items from media content sources stored in a media content store (P 0024) including animated GIFs (a series of images), a static image, an audio-visual content item/video, as well as composite content items, such as multiple animated GIFs and/or image content (P 0025).  

Claim 28.  Huang and Ouyang discloses the mobile device of claim 21, and Huang further discloses wherein the digital media search query field receives the search query from at least one of a keyboard or a voice input, text search text may be input by a user with a text keyboard (P 0095).  

Claim 29.  Huang and Ouyang discloses the mobile device of claim 21, and Huang further discloses a memory that is configured to store the digital media item in response to the user selection of the digital media item, the selected media content item is copied to a clipboard or to a mobile operating system temporary storage (P 0097).  

Claim(s) 31 is/are directed to mobile device claim(s) similar to the mobile device claim(s) of Claim(s) 21 and is/are rejected with the same rationale.  Claim 31 does not disclose “the messaging interface portion and digital media item search interface portion of the application are displayed in a non-overlapping manner” as disclosed in Claim 21, but Huang discloses this limitation.

Claim 32.  Huang and Ouyang disclose the mobile device of claim 31, and Huang further discloses wherein the messaging interface portion and digital media item search interface portion of the application are displayed in a non-overlapping manner, the text search query field (P 0095) retrieved media content items (P 0096) and the messaging application with text message field (P 0097) are all displayed as separate portions of the screen with no indication that the text search query field/media content items overlap the message application/text message field. Applicant’s specification does not provide a description of non-overlapping, therefore, since the text search query field/media content items are clearly displayed separately from the message application/text message field in a non-overlapping manner, in a similar layout shown in Applicant’s Figure 2A, the disclosure and drawings of Huang read on the limitations of the claim.  

Claim(s) 33, 34, 36, 37, 39, 40 is/are directed to mobile device claim(s) similar to the mobile device claim(s) of Claim(s) 22, 23, 25, 26, 28, 29 and is/are rejected with the same rationale.  Claim 31 does not disclose “the messaging interface portion and digital media item search interface portion of the application are displayed in a non-overlapping manner” as disclosed in Claim 21, but Huang discloses this limitation.

Claim(s) 24, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2017/0083519 A1) in view of Ouyang et al. (US 2014/0214405 A1) and further in view of Stoop et al. (US 2014/0074986 A1).

Claim 24.  Huang and Ouyang discloses the mobile device of claim 21, but Huang does not disclose wherein the one or more processors cause the mobile device to automatically communicate the digital media item to the other computing device in response to the user selection of the digital media item, as disclosed in the claims.  However, in the same field of invention, Stoop discloses a user selects an image (P 0040) a second instance of the selected image is generated (P 0041) the second instance of the image is automatically uploaded, available to one or more users, before the user selects an option to upload the image (P 0042, Fig 2-3).  Therefore, considering the teachings of Huang, Ouyang and Stoop, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine wherein the one or more processors cause the mobile device to automatically communicate the digital media item to the other computing device in response to the user selection of the digital media item with the teachings of Huang and Ouyang with the motivation in order to provide a more efficient way for users to select and share content by reducing the number of steps to be executed by a user and the Supreme Court in KSR International Co. v.  Teleflex Inc. identified applying a known technique to a known device (method, or product) ready for improvement to yield predictable results as a rationale to support a conclusion of obviousness which is consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.

Claim(s) 35 is/are directed to mobile device claim(s) similar to the mobile device claim(s) of Claim(s) 24 and is/are rejected with the same rationale.  Claim 31 does not disclose “the messaging interface portion and digital media item search interface portion of the application are displayed in a non-overlapping manner” as disclosed in Claim 21, but Huang discloses this limitation.

Claim(s) 27, 30, 38, 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2017/0083519 A1) in view of Ouyang et al. (US 2014/0214405 A1) and further in view of Etezal et al. (US 2015/0269634 A1).

Claim 27.  Huang and Ouyang discloses the mobile device of claim 21, but Huang does not disclose wherein the digital media item tag field comprises a button to add a new digital media item tag to the digital media item tag field, and wherein the one or more processors cause the mobile device to add the new digital media item tag in response to a user selection of the button, as disclosed in the claims.  However, in the same field of invention, Etezal discloses a creator-user of the personal selection can use buttons to add an item to the list; delete an item from the list; and tag the selection using one or more categories, modifying the personal selection by the user (P 0030).  Therefore, considering the teachings of Huang, Ouyang and Etezal, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine wherein the digital media item tag field comprises a button to add a new digital media item tag to the digital media item tag field, and wherein the one or more processors cause the mobile device to add the new digital media item tag in response to a user selection of the button with the teachings of Huang and Ouyang with the motivation in order to provide a more efficient way for users to select and share content by reducing the number of steps to be executed by a user and the Supreme Court in KSR International Co. v.  Teleflex Inc. identified applying a known technique to a known device (method, or product) ready for improvement to yield predictable results as a rationale to support a conclusion of obviousness which is consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.

Claim 30.  Huang and Ouyang discloses the mobile device of claim 21, but Huang does not disclose wherein the digital media item tag field comprises one or more buttons corresponding to the one or more digital media item tags, wherein a portion of the one or more buttons comprises an option to delete the one or more digital media item tags from the digital media item tag field, and wherein the one or more processors cause the mobile computing device to delete the one or more digital media item tags in response to a user selection of the portion of the one or more buttons, as disclosed in the claims.   However, Huang discloses the user interface includes an icon to delete content (P 0089).  In the same field of invention, Etezal discloses a creator-user of the personal selection can use buttons to add an item to the list; delete an item from the list; and tag the selection using one or more categories, modifying the personal selection by the user (P 0030).  Therefore, considering the teachings of Huang, Ouyang and Etezal, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine wherein the digital media item tag field comprises one or more buttons corresponding to the one or more digital media item tags, wherein a portion of the one or more buttons comprises an option to delete the one or more digital media item tags from the digital media item tag field, and wherein the one or more processors cause the mobile computing device to delete the one or more digital media item tags in response to a user selection of the portion of the one or more buttons with the teachings of Huang and Ouyang with the motivation in order to provide a more efficient way for users to select and share content by reducing the number of steps to be executed by a user and the Supreme Court in KSR International Co. v.  Teleflex Inc. identified applying a known technique to a known device (method, or product) ready for improvement to yield predictable results as a rationale to support a conclusion of obviousness which is consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.

Claim(s) 38 is/are directed to mobile device claim(s) similar to the mobile device claim(s) of Claim(s) 27 and is/are rejected with the same rationale.  Claim 31 does not disclose “the messaging interface portion and digital media item search interface portion of the application are displayed in a non-overlapping manner” as disclosed in Claim 21, but Huang discloses this limitation.

Claim(s) 41 is/are directed to mobile device claim(s) similar to the mobile device claim(s) of Claim(s) 30 and is/are rejected with the same rationale.  Claim 31 does not disclose “the messaging interface portion and digital media item search interface portion of the application are displayed in a non-overlapping manner” as disclosed in Claim 21, but Huang discloses this limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696. The examiner can normally be reached 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        12/12/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177